•   _ • ..;-    rl

~ ·• • "-0 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                      Page l of l



                                             UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                                                          (For Offenses Committed On or After November l , 1987)



                               Jesus Alberto Lara-Vargas                                                                   Case Number: 3: 19-mj-24334

                                                                                                                           Robert C Schlein
                                                                                                                           Defendan t 's Attorney


               REGISTRATION NO. 02722480

               THE DEFENDANT:
                IX! pleaded guilty to count(s) l of Complaint
                                                ----------------------------
               •    was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section               Nature of Offense                                                                                               Count Number(s)
               8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                                                     1

               •      The defendant has been found not guilty on count(s)
                                                              --------------------
               •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                         •    TIME SERVED                                                                             /0                         days

                IX!   Assessment: $10 WAIVED IX! Fine: WAIVED
                IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documepts in
                the   defendant's possession at the time of arrest upon their deportation or removal.
                D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address _until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                      Friday, November 8, 2019
                                                                                                                      Date of Imposition of Sentence

                                                       ·----- ... ------ --·- ·-•·--
               Received     ~ \~-        >--...--.f        ~~·
                                                           I
                                                             : ~} ~ -.I~~..::,• .....v-~          ~-


                            DUSM                                         _,._,.....,...........
                                                                                 40,:;
                                                                                                                           ONORABLE F. A. GOSSETT III
                                                                                                                            ITED STATES MAGISTRATE JUDGE
                                                                       ~CV U S "1.li"lg                                                                                               I
                                                                            1.. • ~ :, ~ - ., t :.: 7 .: CUP. T
                                                              :: ... : ~ -'

                                                       $~ .... --.E; •, J i ~'7~ ,( 7 ~; : ...... 1r.: ~ ~ ~
                                                                                                                    1
                                                                                                          t':: -•:, - '(
               Clerk's Office Copy                                                                                                                                      3: l   9-mj-14334
